DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed structure of claim 2 is not understood.  It is guessed that the elastomer is compressible when impacted.
Claim 9 does not depend on any claim.  To further prosecution, claim 9 is being treated as depending on claim 8.
In claim 11, “the plate-shaped attachment element” lacks antecedent basis.
Due to the above mentioned indefiniteness, claims 2, 9, 11 and 19 are being treated as best as possible

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duffy et al. (2019/0039841).
Re: claim 1, Duffy shows a dock bumper 124 for attachment to a building 14, as in the present invention, the dock bumper comprising:
at least one attachment fixture 130 structured for attaching the dock bumper to the building;
at least one elastic body 132 connected to the at least one attachment fixture; and
at least one impact fixture 128 for transmitting the impact forces arising on impact of a vehicle to the elastic body, wherein the at least one impact fixture has at least one stiff impact plate;
wherein the at least one elastic body has an elastically deformable structure, which is structured so that the impact fixture is deflectable with elastic deformation of the elastically deformable structure relative to the attachment fixture, wherein the elastically deformable structure has a plurality of webs, which extend in the area between the stiff impact plate and the attachment fixture, and wherein the stiff impact plate and the elastically deformable structure comprise different materials, see figures 2 and 3.
Re: claim 2, Duffy shows the elastic body is compressible.
Re: claim 3, Duffy shows at least one of the plurality of webs web is formed by at least one recess 126 in the elastic body.
Re: claim 4, Duffy shows at least one of the plurality of webs extends perpendicular to the attachment fixture and the impact fixture.
Re: claim 5, Duffy shows the at least one impact fixture 128 extends substantially along the entire elastically deformable structure.
Re: claim 7, Duffy shows the attachment fixture 128 has at least one plate- shaped attachment element.
Re: claim 10, Duffy shows at least one elastic body is composed of a plurality of several elastic body segments, 3 segments shown in figure 3.
Re: claim 11, Duffy shows each elastic body segment has two plate-shaped elements, one on top and one on the bottom, which are used for the connection to the impact plate at holes 142TYP and the plate-shaped attachment element at holes 142TYP.
Re: claim 12, Duffy shows the at least one elastic body is manufactured from rubber, see paragraph [0038].
Re: claim 13, Duffy shows the at least one impact plate and the plate-shaped attachment element is manufactured from metal, see paragraph [0036].
Re: claim 14, Duffy shows the at least one elastically deformable structure 132 has at least one of the plurality of webs, which has at least one thickening towards the bottom portion near the attachment fixture 130.
Re: claim 15, Duffy shows the at least one of the plurality of webs with at least one thickening is arranged at an end area of the elastically deformable structure, the bottom end.
Re: claim 16, Duffy shows at least one of the plurality of webs of the elastically deformable structure 132 extends at a predetermined angle to the at least one attachment fixture 130, see figure 3.
Re: claim 17, Duffy shows the predetermined angle in the unloaded state of the dock bumper is unequal to 90°, see figure 3.
Re: claim 18, Duffy shows the elastically deformable structure 132 has at least one recess 126.
Re: claim 19, Duffy shows at least one of the plurality of webs is formed by at least one recess 126 in the elastic body 132.
Re: claim 20, Duffy shows at least one of the plurality of webs extends perpendicular to the attachment fixture and the impact fixture, see figure 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (2019/0039841) in view of Hausmann et al. (4,854,258)
Re: claim 6, Duffy does not show an elastic coating.  Hausmann is cited to show the at least one impact fixture 12 has an elastic coating 23 which extends along the impact plate 12.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the bumper of Duffy to comprise a coating such as taught by Hausmann in order to prevent damage between the impact plate and the vehicle upon impact.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kaemmerling and Conger are cited for other cushions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Xuan Lan Nguyen/                                                                                      Primary Examiner, Art Unit 3657